   Case 19-10019-SMT    Doc 22Filed 10/15/19 Entered 10/15/19 10:48:37   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 5

Signed: October 11, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    KHADIJA DUMA,                        )    Case No. 19-00250
                                         )    (Chapter 7)
                           Debtor.       )
                                         )
                                         )
    KHADIJA DUMA,                        )
                                         )
                           Plaintiff,    )
                                         )
                v.                       )    Adversary Proceeding No.
                                         )    19-10019
    US BANK, et al.,                     )
                                         )    Not for publication in
                           Defendants.   )    West’s Bankruptcy Reporter.

             MEMORANDUM DECISION AND ORDER DENYING MOTION TO
        VACATE OR RECONSIDER ORDER DISMISSING ADVERSARY PROCEEDING

          The debtor (the plaintiff herein) has filed a motion (which

    was timely under Fed. R. Bankr. P. 9023) to vacate or reconsider

    the order dismissing this adversary proceeding which asserted a

    claim to recover documents allegedly stolen by the defendants.

    The motion fails to show error in the court’s conclusion that the

    court lacks subject matter jurisdiction over that claim.             The

    motion fails to show that the debtor’s claim is one “arising

    under” the Bankruptcy Code or “arising in” the debtor’s
Case 19-10019-SMT   Doc 22   Filed 10/15/19 Entered 10/15/19 10:48:37   Desc Main
                             Document Page 2 of 5


underlying bankruptcy case or “related to” the bankruptcy case

such as to confer subject matter jurisdiction under 28 U.S.C.

§ 1334(b), and fails to show that the debtor had standing to

pursue the claim.

      The motion discusses difficulties the debtor had in

computing the time for serving the summonses, and then

difficulties the debtor had in serving the summonses, but those

circumstances do not bear on the issue of subject matter

jurisdiction or the issue of standing.

      The motion also contends that the financial documents

allegedly stolen by the defendants were needed at the meeting of

creditors under 11 U.S.C. § 341 at which the debtor was examined

by the Chapter 7 trustee.        However, before the debtor commenced

this adversary proceeding on July 1, 2019, the meeting of

creditors had concluded and the Chapter 7 trustee had filed on

June 10, 2019, a Chapter 7 Trustee’s Report of No Distribution

(Case No. 19-00250, Dkt. No. 45) reporting that “I hereby certify

that the estate of the above-named debtor(s) has been fully

administered.”      The allegedly stolen documents were not needed by

the Chapter 7 trustee to complete the administration of the

estate (thus demonstrating that the debtor’s claim to recover the

documents was not one that would have an impact on the

administration of the estate and that, accordingly, the claim was

not “related to” the bankruptcy case).           Moreover, the claim to


                                       2
Case 19-10019-SMT   Doc 22   Filed 10/15/19 Entered 10/15/19 10:48:37   Desc Main
                             Document Page 3 of 5


recover the stolen documents was not a claim that could arise

only in the bankruptcy case, and thus was not an administrative

matter that could arise only in the bankruptcy case such as to

fall within “arising in” jurisdiction.

      Moreover, the debtor’s filings in this adversary proceeding

suggest that she contends that the documents were stolen

prepetition.    If that is the case, the claim to recover them was

property of the estate, and the debtor has not suggested that the

court erred in treating the claim as property of the estate.                As

property of the estate, the claim was one only the Chapter 7

trustee had standing to pursue during the pendency of the

bankruptcy case.1

      In the interim after this adversary proceeding was

dismissed, the Clerk closed the debtor’s bankruptcy case on

August 20, 2019.     There no longer is an ongoing bankruptcy case

in which any claims of the debtor could affect the administration

of the case.    Subject matter jurisdiction is measured as of the

filing of an adversary proceeding complaint.            However, the

Chapter 7 Trustee’s Report of No Distribution preceding the

commencement of the adversary proceeding shows that pursuit of



      1
        If the claim arose postpetition, the claim is not
property of the bankruptcy estate, and would belong to the
debtor, but the coincidence that the debtor's bankruptcy case was
pending when the claim arose does not suffice to confer “arising
in” or “related to” subject matter jurisdiction. In re Boone, 52
F.3d 958, 961 (5th Cir. 1995).

                                       3
Case 19-10019-SMT   Doc 22   Filed 10/15/19 Entered 10/15/19 10:48:37   Desc Main
                             Document Page 4 of 5


the claim raised in the complaint was unnecessary to the

administration of the estate.         In any event, when the complaint

was filed, only the Chapter 7 trustee had standing to pursue the

claim as one arising prepetition.

      Even disregarding the lack of standing and even if one

hypothesizes that subject matter jurisdiction existed when the

debtor filed the complaint, the bankruptcy court has discretion

to dismiss an adversary proceeding when the underlying bankruptcy

case is later dismissed or closed (thus making clear that the

adversary proceeding will have no impact on the administration of

the estate).    In re Porges, 44 F.3d 159, 162–63 (2d Cir. 1995).

Accord, Chapman v. Currie Motors, Inc., 65 F.3d 78, 80–82 (7th

Cir. 1995); In re Querner, 7 F.3d 1199, 1201–02 (5th Cir. 1993)

(noting that “as a general rule the dismissal or closing of a

bankruptcy case should result in the dismissal of related

proceedings.    See In re Carraher, 971 F.2d 327 (9th Cir. 1992);

In re Morris, 950 F.2d 1531 (11th Cir. 1992); In re Smith, 866

F.2d 576 (3d Cir. 1989)” but recognizing that the decision

whether to retain jurisdiction “rests within the sound discretion

of the bankruptcy court.”); In re Swinson, Adv. Pro. No. 01-

10165, 2004 WL 3779953, at *3 (Bankr. D.D.C. July 27, 2004).                In

light of:

      •     the Chapter 7 Trustee’s Report of No Distribution

            (reporting that the estate has been fully


                                       4
Case 19-10019-SMT                                                                                  Doc 22   Filed 10/15/19 Entered 10/15/19 10:48:37   Desc Main
                                                                                                            Document Page 5 of 5


                                                            administered);

                              •                             the existence of a Superior Court action in which she

                                                            has raised her claim;2 and

                              •                             this adversary proceeding not having progressed beyond

                                                            the stage of a motion to dismiss,

a sound exercise of discretion requires that the adversary

proceeding remain dismissed.

                              For all of these reasons, it is

                              ORDERED that the debtor’s Motion to Vacate/Reconsider this

Court’s Order to Dismiss the Above-Captioned Adversary Proceeding

(Dkt. No. 18) is DENIED.

                                                                                                                                [Signed and dated above.]

Copies to: Plaintiff; e-recipients of orders.




                              2
        See Dkt. No. 7 at 3 (reporting that the debtor filed a
motion in the Superior Court to recover the documents).

R:\Common\TeelSM\Judge Temp Docs\Duma v. US Bank (In re Kahdija Duma) - Deny Reconsideration.wpd
                                                                                                                      5
